Citation Nr: 1734030	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-35 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 and June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board previously remanded this claim for further development in June 2016.  In its remand, the Board directed the Agency of Original Jurisdiction (AOJ) to attempt to obtain or reconstruct the Veteran's service treatment records using the complete unit information submitted by the Veteran in his Substantive Appeal Form 9, as well as in correspondence dated in March 2016 and May 2016.  The AOJ requested that the Veteran complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which was completed in October 2016.  Based on the information provided, which was the same as previously given by the Veteran in his substantive appeal and 2016 correspondence, the AOJ sent a request to the National Personnel Records Center (NPRC).  In March 2017, the NPRC responded that no search was possible based on information furnished.  That same month, the AOJ informed the Veteran that his service treatment records could not be located and all efforts had been exhausted.  As such, the Board finds that there has been substantial compliance with the Board's remand directive and any further attempts to obtain such records would be futile.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101,1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In the instant case, service treatment records could not be recovered as they are presumed to have been destroyed in a fire in 1973.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  As discussed above, requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  In March 2017, the RO informed the Veteran that all attempts to obtain his service treatment records had been exhausted and that same month, the Veteran again reported that he did not have any service treatment records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Moreover, the Veteran has not been afforded an examination in connection with his claim for a right knee disorder; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, again, service treatment records are not available, the first post-service medical evidence of any reports of a right knee disorder is many years after service and, as discussed further below, there is no competent or credible evidence that any current disability may be associated with service.  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, given the lack of any competent and/or credible evidence indicating that a right knee disorder may be linked to service, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for a right knee disorder.  


II.  Analysis

The Veteran is seeking service connection for a right knee disorder.  He reports that he injured his right knee during basic training when he fell while performing a confidence course.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, service treatment records are not available for review.  The first post service medical evidence of a right knee disorder is a January 2010 private medical record, approximately 52 years after service.  At that time, the Veteran presented complaining of medial right knee pain.  The pain came on suddenly and dramatically over the weekend.  He was negotiating some stairs, turned and developed pain.  The Veteran indicated that had previously been told of the possibility of osteoarthritis.  The diagnosis was possible torn right medial meniscus, perhaps early osteoarthritis.  An x-ray of the right knee was normal.  However, a follow up MRI showed complex in the medial meniscal tear; large joint effusion; large popliteal cyst; and focal chondral defect overlying the medial femoral condvle.  Thereafter, the Veteran underwent a partial medial meniscectomy.  The Veteran started physical therapy the following month.  At that time, he reported right knee pain on and off that started two years ago, which was recently exacerbated.  

Subsequently, the Veteran filed his current claim for service connection in November 2013.  He reported falling and injuring his knee on a confidence course during basic training, which lead to the need for arthroscopy knee surgery years later.  

Based on the evidence of record, the Board must find that service connection for right knee disorder is not warranted.  Again, service treatment records are not available for review.  However, with the exception of the Veteran's statements, despite attempts by the AOJ, there is no evidence of any injury to the right knee in service.  Importantly, the first medical evidence of a diagnosis of a right knee disorder is not until January 2010, approximately 52 years after service.  Importantly, at that time the Veteran reported a recent onset of right knee pain.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Additionally, although the private examiner indicated that perhaps the Veteran had osteoarthritis based on his reported history, follow-up x-rays and MRIs showed that there was no objective evidence of arthritis so the service incurrence of a right knee disorder may not be presumed.  Moreover, service connection may not be awarded based on pertinent symptoms alone.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran has reported injuring his knee in service and ongoing symptoms since the injury.  However, again, the medical evidence is silent for any findings of a right disorder for many years.  Moreover, the Veteran is not competent to directly link his current disability to an injury in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board also finds it significant that when the Veteran first sought treatment in January 2010, he indicated that he had injured his knee over the weekend when negotiating some stairs.  Moreover, he subsequently reported that he had right knee pain for about two years, which again, would have been many years after his discharge from service.  As such, any current assertions that he has had right knee symptoms since service are outweighed by his contemporaneous statements during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In sum, aside from the Veteran's unsupported assertion that his current right knee disorder is related to an injury in service, there is otherwise no competent lay or medical evidence even suggesting an association between the Veteran's current right knee disorder and service.  Importantly, the Veteran gave no history of right knee injury in service during the course of seeking treatment many years after service.  At no point during the course of the appeal has the Veteran provided any evidence suggesting a link between a right knee disorder and service.  Significantly, there is no medical evidence showing a diagnosis of a right knee disorder for approximately 52 years following the Veteran's discharge from service.  Again, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for a right knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a right knee disorder is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


